As filed with the Securities and Exchange Commission on February 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.7% Core Funds: 71.7% Dreyfus Appreciation Fund $ Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Hussman Strategic Growth Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Matthews Asian Growth & Income Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF SPDR S&P Dividend ETF T. Rowe Price Blue Chip Growth Fund Vanguard Dividend Growth Fund Vanguard Growth ETF WisdomTree Dividend Top 100 Ex-Financial ETF WisdomTree LargeCap Dividend ETF Yacktman Fund Total Core Funds Speculative Funds: 28.0% Brown Capital Managment Small Company Fund* Consumer Staples Select Sector SPDR ETF iShares Nasdaq Biotechnology Index Fund Market Vectors Gold Miners ETF MFS Massachusetts Investors Growth Stock Fund Powershares QQQ Trust SPDR Gold Trust* T Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund Technology Select Sector SPDR ETF Touchstone Sands Capital Select Fund* Utilities Select Sector SPDR ETF Value Line Fund* Wells Fargo Advantage Growth Fund Yacktman Focused Fund Total Speculative Funds Total Investment Companies (Cost $260,419,863) SHORT TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short Term Investments (Cost $485) Total Investments: 99.7% (Cost $260,420,348) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Short-Term Investments $ Total Investments in Securities $ FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.9% Core Funds: 43.5% Dreyfus Appreciation Fund $ Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF T. Rowe Price Blue Chip Growth Fund Vanguard Dividend Growth Fund Vanguard Growth ETF Weitz Value Fund WisdomTree Dividend Top 100 Ex-Financial ETF Yacktman Fund Total Core Funds Speculative Funds: 56.4% Brown Capital Managment Small Companies Fund* Consumer Staples Select Sector SPDR ETF iShares Nasdaq Biotechnology Index Fund iShares Silver Trust* Market Vectors Gold Miners ETF MFS Massachusetts Investors Growth Stock Fund Powershares QQQ Trust SPDR Gold Trust* T Rowe Price Health Sciences Fund T. Rowe Price New Horizons Fund TCW Select Equities Fund Technology Select Sector SPDR ETF Touchstone Sands Capital Select Fund* Utilities Select Sector SPDR ETF Value Line Fund* Wells Fargo Advantage Growth Fund Yacktman Focused Fund Total Speculative Funds Total Investment Companies (Cost $77,884,347) SHORT TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short Term Investments (Cost $19,188) Total Investments: 99.9% (Cost $77,903,535) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Short-Term Investments $ Total Investments in Securities $ FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.5% Core Funds: 60.0% Dreyfus Appreciation Fund $ Federated Strategic Value Dividend Fund Fidelity Advisor Growth Opportunities Fund Hussman Strategic Growth Fund ING Corporate Leaders Trust Fund iShares Dow Jones Select Dividend Index Fund iShares Russell 1000 Growth Index Fund iShares S&P 500 Growth Index Fund Sequoia Fund SPDR Dow Jones Industrial Average ETF SPDR S&P Dividend ETF T. Rowe Price Blue Chip Growth Fund Vanguard Dividend Growth Fund Vanguard Growth ETF Weitz Value Fund WisdomTree Dividend Top 100 Ex-Financial ETF WisdomTree LargeCap Dividend ETF Yacktman Fund Total Core Funds Bond Funds: 29.5% DoubleLine Core Fixed Income Fund DoubleLine Total Return Bond Fund Dreyfus Investment Grade Intermediate Income Fund Fidelity GNMA Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 High Yield Corporate Bond ETF iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 1-3 Year Credit Fund iShares Barclays 3-7 Year Treasury Bond Fund Mainstay High Yield Corporate Bond Fund PIMCO GNMA Fund Wells Fargo Advantage Short-Term Bond Fund Total Bond Funds Total Return Funds: 10.0% Calamos Market Neutral Income Fund Hussman Strategic Total Return Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $55,411,055) SHORT TERM INVESTMENTS: 0.2% Fidelity Government Portfolio - Institutional, 0.01%# Total Short Term Investments (Cost $124,999) Total Investments: 99.7% (Cost $55,536,054) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ # Annualized seven-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Short-Term Investments $ Total Investments in Securities $ FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 100.0% Bond Funds: 79.5% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Dreyfus Investment Grade Intermediate Income Fund Fidelity GNMA Fund Fidelity Investment Grade Bond Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 High Yield Corporate Bond ETF iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 1-3 Year Credit Fund iShares Barclays 3-7 Year Treasury Bond Fund Mainstay High Yield Corporate Bond Fund PIMCO GNMA Fund Wells Fargo Advantage Short-Term Bond Fund Total Bond Funds Total Return Funds: 20.5% Calamos Market Neutral Income Fund Hussman Strategic Total Return Fund Manning & Napier Pro Blend Conservative Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $157,948,760) SHORT TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short Term Investments (Cost $619) Total Investments: 100.0% (Cost $157,949,379) Liabilities in Excess of Other Assets: (0.0%) ) Net Assets: 100.0% $ # Annualized seven-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Short-Term Investments $ Total Investments in Securities $ FUNDX ETF UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 100.1% Core Funds: 77.7% iShares Dow Jones Select Dividend Index Fund $ iShares S&P 500 Growth Index Fund SPDR Dow Jones Industrial Average ETF SPDR S&P Dividend ETF SPDR Series Trust S&P 500 Growth Fund Vanguard Growth ETF WisdomTree Dividend Top 100 Ex-Financial ETF Total Core Funds Speculative Funds: 22.4% Consumer Staples Select Sector SPDR ETF iShares Nasdaq Biotechnology Index Fund iShares S&P SmallCap 600 Growth Index Fund Market Vectors Gold Miners ETF Powershares QQQ Trust Technology Select Sector SPDR ETF Utilities Select Sector SPDR ETF Total Speculative Funds Total Investment Companies (Cost $5,491,096) SHORT TERM INVESTMENTS: 0.9% Fidelity Government Portfolio - Institutional, 0.01%# Total Short Term Investments (Cost $51,894) Total Investments: 101.0% (Cost $5,542,990) Liabilities in Excess of Other Assets: (1.0)% ) Net Assets: 100.0% $ # Annualized seven-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Short-Term Investments $ Total Investments in Securities $ FUNDX ETF AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 100.4% Speculative Funds: 72.3% Consumer Staples Select Sector SPDR ETF $ iShares Nasdaq Biotechnology Index Fund iShares Silver Trust* Market Vectors Gold Miners ETF Powershares QQQ Trust Technology Select Sector SPDR ETF Utilities Select Sector SPDR ETF Total Speculative Funds Core Funds: 28.1% iShares Dow Jones Select Dividend Index Fund iShares S&P 500 Growth Index Fund Total Core Funds Total Investment Companies (Cost $13,559,947) SHORT TERM INVESTMENTS: 0.0% Fidelity Government Portfolio - Institutional, 0.01%# Total Short Term Investments (Cost $377) Total Investments: 100.4% (Cost $13,560,324) Liabilities in Excess of Other Assets: (0.4%) ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Short-Term Investments $ Total Investments in Securities $ FUNDX TACTICAL UPGRADER FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 36.7% Core Funds: 30.4% iShares Dow Jones Select Dividend Index Fund‡ $ iShares S&P 500 Growth Index Fund SPDR Dow Jones Industrial Average ETF‡ SPDR S&P Dividend ETF WisdomTree Dividend Top 100 Ex-Financial ETF Total Core Funds Speculative Funds: 6.3% Powershares QQQ Trust SPDR Gold Trust*‡ Utilities Select Sector SPDR ETF‡ Total Speculative Funds Total Investment Companies (Cost $14,985,866) Contracts (100 shares per contract) PURCHASED OPTIONS: 1.0% Call Options Purchased: 1.0% SPDR S&P 500 ETF, Expiration Date 1/21/12 Strike Price $123* Total Purchased Options (Cost $193,523) Shares/Par Value SHORT TERM INVESTMENTS: 61.9% Fidelity Government Portfolio - Institutional, 0.01%# United States Treasury Bills, Maturity Date 5/03/12, 0.018% United States Treasury Bills, Maturity Date 6/28/12, 0.058% United States Treasury Bills, Maturity Date 7/26/12, 0.053% United States Treasury Bills, Maturity Date 9/20/12, 0.074% Total Short Term Investments (Cost $25,332,621) Total Investments: 99.6% (Cost $40,512,010) Other Assets in Excess of Liabilities: 0.4% Net Assets: 100.0% $ SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2011 (UNAUDITED) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN iShares Dow Jones Select Dividend Index Fund, Expiration 1/21/12, Strike Price $52* ) SPDR Dow Jones Industrial Average ETF,Expiration 1/21/12, Strike Price $123* ) SPDR Dow Jones Industrial Average ETF,Expiration 1/21/12, Strike Price $122* ) SPDR Gold Trust, Expiration 1/21/12, Strike Price $155* ) SPDR S&P 500 ETF, Expiration 1/21/12, Strike Price $127* ) Utilities Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $35* ) Utilities Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $36* ) Total Call Options Written (Premiums received $197,632) ) PUT OPTIONS WRITTEN iShares Dow Jones Select Dividend Index Fund, Expiration 1/21/12, Strike Price $53* ) Powershares QQQ Trust, Expiration 1/21/12, Strike Price $58* ) Technology Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $26* ) Technology Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $24* ) Utilities Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $35* ) Total Put Options Written (Premiums received $207,379) ) Total Options Written (Premiums received $405,011) $ ) * Non-income producing. # Annualized seven-day yield as of December 31, 2011 ‡ Held in connection with open written call options. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Purchased Options $ $ $ Short-Term Investments $ Total Investments in Securities $ Written Options $ $ ) $ $ ) FUNDX TACTICAL TOTAL RETURN FUND SCHEDULE OF INVESTMENTS AT DECEMBER 31, 2011 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 61.1% Bond Funds: 29.0% DoubleLine Core Fixed Income Fund $ DoubleLine Total Return Bond Fund Fidelity GNMA Fund Fidelity Total Bond Fund Guggenheim BulletShares 2013 High Yield Corporate Bond ETF iShares Barclays 1-3 Year Credit Fund iShares Barclays 3-7 Year Treasury Bond Fund Mainstay High Yield Corporate Bond Fund Total Bond Funds Core Funds: 19.7% iShares S&P 500 Growth Index Fund SPDR Dow Jones Industrial Average ETF‡ SPDR S&P Dividend ETF WisdomTree Dividend Top 100 Ex-Financial ETF Total Core Funds Speculative Funds: 3.3% SPDR Gold Trust*‡ Utilities Select Sector SPDR ETF‡ Total Speculative Funds Total Return Funds: 9.1% Calamos Market Neutral Income Fund Hussman Strategic Total Return Fund Manning & Napier Pro Blend Conservative Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $3,593,504) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.7% Call Options Purchased: 0.7% SPDR S&P rust, Expiration Date 1/21/12 Strike Price $123* Total Purchased Options (Cost $19,352) Shares/Par Value SHORT TERM INVESTMENTS: 40.8% Fidelity Government Portfolio - Institutional, 0.01%# United States Treasury Bills, Maturity Date 5/03/12, 0.018% United States Treasury Bills, Maturity Date 6/28/12, 0.058% United States Treasury Bills, Maturity Date 7/26/12, 0.053% United States Treasury Bills, Maturity Date 9/20/12, 0.074% Total Short Term Investments (Cost $2,420,782) Total Investments: 102.6% (Cost $6,033,638) Liabilities in Excess of Other Assets: (2.6)% ) Net Assets: 100.0% $ SCHEDULE OF OPTIONS WRITTEN AT DECEMBER 31, 2011 (UNAUDITED) Contracts (100 shares per contract) Value CALL OPTIONS WRITTEN 20 SPDR Dow Jones Industrial Average ETF,Expiration 1/21/12, Strike Price $123* ) 20 SPDR Dow Jones Industrial Average ETF,Expiration 1/21/12, Strike Price $122* ) 6 SPDR Gold Trust, Expiration 1/21/12, Strike Price $155* ) 50 SPDR S&P 500 ETF, Expiration 1/21/12, Strike Price $127* ) 20 Utilities Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $35* ) 10 Utilities Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $36* ) Total Call Options Written (Premiums received $17,863) ) PUT OPTIONS WRITTEN 21 iShares Dow Jones Select Dividend Index Fund, Expiration 1/21/12, Strike Price $53* ) 50 Powershares QQQ Trust, Expiration 1/21/12, Strike Price $58* ) 20 Technology Select Sector SPDR ETF, Strike Price $26* ) 10 Utilities Select Sector SPDR ETF, Expiration 1/21/12, Strike Price $35* ) Total Put Options Written (Premiums received $21,205) ) Total Options Written (Premiums received $39,068) $ ) * Non-income producing. # Annualized seven-day yield as of December 31, 2011 ‡ Held in connection with open written call options. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of December 31, 2011. Level 1 Level 2 Level 3 Total Investment Companies $ Purchased Options $ $ $ Short-Term Investments $ Total Investments in Securities $ Written Options $ $ ) $ $ ) Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/ Eric W. Falkeis Eric W. Falkeis, President DateFebruary 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date February 22, 2012 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date February 22, 2012 · Print the name and title of each signing officer under his or her signature. FundX Upgrader Funds 12.31.11 N-Q
